Citation Nr: 1024316	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, to include frostbite of the feet.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied, in part, service connection 
for the claimed disability.

The issue on appeal was previously remanded by the Board for 
additional development in June 2009.  That development has 
been completed, and the case is once again before the Board 
for appellate review.


FINDING OF FACT

The Veteran has not been diagnosed with residuals of a cold 
injury of the hands etiologically related to service.


CONCLUSION OF LAW

Residuals of a cold injury, to include frostbite of the feet, 
were not incurred in or aggravated by service, nor may 
peripheral neuropathy or arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009) 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim. See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The Veteran was also notified of the criteria 
for establishing a disability rating and effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, VA 
has fully complied with VCAA notice requirements.

The Veteran's service treatment records, VA treatment records 
and VA authorized examination reports have been associated 
with the claims file.  The Board specifically notes that the 
Veteran was afforded a VA examination with respect to his 
disability, and that VA obtained a supplemental opinion 
addressing the etiology of his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination and opinion obtained in this case are 
adequate as they are collectively predicated a review of the 
claims file; contain a description of the history of the 
disability at issue; document and consider the relevant 
medical facts and principles; and, to the extent possible, 
provide an opinion as to the etiology of the Veteran's 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim. The Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
peripheral neuropathy and arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

In his notice of disagreement and substantive appeal, the 
Veteran included statements in support of his claims.  He 
stated that he has had problems with his feet and hands since 
November 1959.  He further stated that his hands and feet 
caused him additional discomfort in colder climates, while 
warmer climates afforded some relief.  He recalled having to 
drop out of marches due to his feet.  He reported that he 
experiences numbness and pain, and that he believed his 
conditions are related to his time in service.

The Federal Circuit held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki,  312 Fed. 
Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. 
Derwinski, 252, 254 (1992) [a non-precedential Court decision 
may be cited "for any persuasiveness or reasoning it 
contains"].  The Board believes that if Bethea applies to 
Court decisions, it surely applies to those of a superior 
tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent 
to render diagnoses of in-service or post-service residuals 
of cold injury.  While the Veteran is certainly competent to 
report observable symptomatology, he has not been shown to be 
competent to identify specific disorders based solely on 
observation.  Further, while the Veteran has asserted that 
his symptoms are the result of exposure to cold temperatures 
during service, he has not demonstrated the medical knowledge 
required to establish an etiological nexus between his 
disability and in-service cold exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorder and 
the Veteran's period of service.

The Veteran underwent an enlistment examination in July 1959.  
No abnormalities were noted, and the Veteran described his 
health as "good."  An examination for airborne duty 
conducted in August 1959 yielded similar findings.  In 
November 1959, the Veteran complained of numbness in his toes 
following bivouac in cold conditions.  Poor circulation was 
noted and exercise was prescribed.  No further complaints 
were noted.  In September 1961, the Veteran was treated for 
verruca vulgaris on the left foot and toes.  The Veteran 
underwent a separation examination in May 1962.  No 
abnormalities were noted, and the Veteran stated, "I am in 
good health."

VA treatment records dated March 2007 are of record.  He 
reported pain and numbness in both feet, primarily in the 
left leg below the knee.  He described it as a burning pain, 
and treatment records noted that it was felt to be 
neuropathic in nature.  Records dated April 2007 show the 
Veteran complained of worsening foot pain.  He was diagnosed 
with possible neuropathy.

The Veteran was afforded a VA (QTC) examination with respect 
to residuals of a cold injury to the feet in June 2007.  The 
resulting examination report and opinion are unclear 
regarding the existence and etiology of any cold injuries to 
the Veteran's feet.

Physical examination noted thin skin on both lower legs.  The 
feet were persistently cold.  There were atrophic skin 
changes and dystrophic nails.  Both feet had edema, disturbed 
circulation and tenderness.  Peripheral neuropathy in both 
feet was also noted.  Under the "Diagnosis" portion of the 
report, the examiner stated that "the diagnosis is Bilateral 
Foot Condition Due To Cold Weather Injury."  The subjective 
factor was that the feet were cold.  The objective factor was 
abnormal skin texture.  With respect to the question of 
whether the Veteran's peripheral neuropathy was due to cold 
exposure, diabetes mellitus, or another etiology, the 
examiner stated that it was due to diabetes mellitus.  There 
was no rationale given for this conclusion.  Several 
questions were posed to the examiner, and an addendum to the 
opinion was provided.  In Question #1, when asked to clarify 
the "condition" that is due to cold weather injury, the 
examiner stated that the diagnosis was damage to the 
microvasculature secondary to cold injury.  In Question #3, 
when asked whether the edema found during the examination was 
a residual of the cold injury to the feet, the examiner 
stated "yes."  In Question #4, the examiner was asked to 
clarify whether peripheral neuropathy was present and, if so, 
whether it was a residual of cold weather injury.  The 
examiner stated that there was peripheral neuropathy of 
unknown etiology.  In Question #5, the examiner was told that 
"damage" is not a clear diagnosis and was asked to clarify 
what diagnosis was warranted.  In response, he stated that 
there was no diagnosis.  Finally, in Question #6, the 
examiner was asked to clarify whether there was any cold 
weather injury to the feet.  If so, the examiner was asked 
what diagnosis was warranted.  If no diagnosis was given for 
cold weather injury, the examiner was asked if the etiology 
of the Veteran's dystrophic nails and edema was known.  In 
response, the examiner stated that there was no diagnosis, 
and that the etiology was unknown.

In order to obtain a clearer picture of the Veteran's 
disability, an additional VA opinion was obtained in July 
2009.  The examiner reviewed the claims file, and noted the 
Veteran's statement that he had problems with cold hands and 
feet after sleeping in a pup tent during a snow storm in 
November 1959, and after developing a rash on the bottom of 
his feet in 1960.  The examiner also noted that the Veteran 
was treated for numbness of the toes and plantar warts in 
1959 and 1961, respectively.  No abnormalities were noted 
during the Veteran's April 1962 separation examination, and 
the first notation of peripheral neuropathy was in 2007, at 
which time the Veteran had diabetes.  The examiner noted that 
plantar warts do not cause peripheral neuropathy, whereas 
this is a very frequent complication for diabetes.  It 
appeared that the Veteran had not sustained a significant 
cold injury in service.  For these reasons, she stated that 
it was less likely than not that the Veteran had residuals of 
a cold injury.

Based on the evidence of record, the Board finds that service 
connection for residuals of a cold injury is not warranted.  
Although the Veteran was treated for numbness of the toes 
during service, there were no additional complaints after he 
was treated, and no abnormalities were noted on the Veteran's 
May 1962 separation examination.  The earliest documented 
complaints of pain and neuropathy are in 2007, 45 years after 
service.  Moreover, the July 2009 VA opinion stated that it 
was less likely than not that the Veteran had residuals of a 
cold injury, based on circumstances of the numbness 
experienced during service, the absence of documented 
complaints for many years after service, and the onset of the 
Veteran's diabetes.

To the extent that the Veteran's lay statements are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences.  However, the fact 
that there were no additional complaints after his treatment 
during service, his separation examination noted no 
irregularities, and was not shown to have a diagnosis of 
possible neuropathy until decades after service, weighs 
heavily against the claim he now makes that he has had 
problems ever since service.  The Board is not holding that 
corroboration is required.  Rather, the Board finds his 
assertions to be less credible than the normal 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology. However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  As such, the Board finds that 
the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The preponderance of the evidence is against finding that 
service connection is warranted for the claimed disabilities, 
and the appeal is accordingly denied.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.
ORDER

Service connection for residuals of a cold injury, to include 
frostbite of the feet, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


